DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               W.S., a Child,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D22-135

                           [September 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Lisa S. Small, Judge; L.T. Case No. 50-2020-CJ-001170-
XXXX-WB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    W.S., a juvenile, (“appellant”) appeals a trial court’s final order
withholding adjudication of delinquency for one count of petit theft
following an adjudicatory hearing. We have reviewed the record, and we
grant appellate counsel’s motion to withdraw filed pursuant to Anders v.
California, 386 U.S. 738 (1967).      We affirm the order withholding
adjudication and imposing a term of probation.

   However, we remand with directions to correct two scrivener’s errors in
the disposition order. First, although the trial court orally granted defense
counsel’s request that appellant would not be subject to a curfew, the
disposition order nevertheless imposes a 7:00 p.m. curfew. Second, the
disposition order lists appellant’s incorrect age. Appellant was 14 years
old at the time of the hearing, but the order lists her age as 13. See
Simmons v. State, 106 So. 3d 507 (Fla. 4th DCA 2013) (affirming in an
Anders appeal but remanding in order to correct a scrivener’s error in the
judgment).

   Affirmed and remanded with instructions.
KLINGENSMITH, C.J., WARNER and CIKLIN, JJ., concur.

                          *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                   2